AGREEMENT FOR PURCHASE AND SALE
OF REAL PROPERTY AND ESCROW INSTRUCTIONS

THIS AGREEMENT FOR PURCHASE AND SALE OF REAL PROPERTY AND ESCROW INSTRUCTIONS
(this “Agreement”) is made and entered into as of July 30 2007, by and among 4MX
PARTNERS, LLC, an Ohio limited liability company (“4MX Partners”), and 515
PARTNERS, LLC, an Ohio limited liability company (“515 Partners”) (collectively
“Seller”) and TRIPLE NET PROPERTIES, LLC, a Virginia limited liability company
(“Buyer”), with reference to the following facts:



  A.   Seller owns certain real property located in Franklin County, State of
Ohio, as more specifically described on Exhibit A-1 and Exhibit A-2 attached
hereto and will own on or before the Close of Escrow certain additional real
property located in Franklin County, State of Ohio, as more specifically
described on Exhibit A-3 (collectively, the “Land”).



  B.   4MX Partners owns the real property commonly known as 4 Market Exchange,
500 East Main Street, Columbus, Ohio 43215 and described on Exhibit A-1 (the
“500 Parcel”) and will own on or before the Close of Escrow the parking lot on
Mound Street described on Exhibit A-3 (the “Mound Street Parking Lot”), together
with such other assets, as the same are herein described.



  C.   515 Partners owns the real property more commonly known as 1 Market
Exchange, 515 East Main Street, Columbus, Ohio 43215 and described on
Exhibit A-2 (the “515 Parcel”), together with such other assets, as the same are
herein described.



  B.   Although 4MX Partners and 515 Partners are collectively referred to
herein as the Seller, Buyer acknowledges and agrees that 4MX Partners and 515
Partners are solely responsible for the obligations of Seller hereunder as such
obligations relate to their respective parcels as referenced in the above
recital and elsewhere in this Agreement and neither party shall have any
obligation or responsibility with respect to the other party’s property. Buyer
and Seller further acknowledge and agree that Buyer’s obligation to purchase the
500 Parcel and the Mound Street Parking Lot is contingent on Buyer’s ability to
purchase the 515 Parcel pursuant to the terms and conditions of this Agreement
and Buyer’s obligation to purchase the 515 Parcel is contingent on Buyer ability
to purchase the 500 Parcel and the Mound Street Parking Lot pursuant to the
terms and conditions of this Agreement.



  C.   Seller desires to sell to Buyer and Buyer desires to purchase from Seller
the Land and the associated assets.

NOW, THEREFORE, in consideration of the mutual covenants, premises and
agreements herein contained, the parties hereto do hereby agree as follows:

1. Purchase and Sale.



  1.1.   Seller hereby agrees to sell, transfer, grant and assign to Buyer, and
Buyer hereby agrees to purchase from Seller, subject to the terms and conditions
set forth in this Agreement, good, marketable and insurable fee simple title,
including all of Seller’s entire right, title and interest in and to all of the
following (hereinafter sometimes collectively, the “Property”):



  1.1.1.   The Land;



  1.1.2.   All rights, privileges and easements appurtenant to the Land,
including, without limitation, all of Seller’s right, title and interest, if
any, in minerals, oil, gas and other hydrocarbon substances on the Land, as well
as all development rights, air rights, water rights and water stock owned by
Seller relating to the Land, and any easements, rights of way or other
appurtenances of Seller used in connection with the beneficial use and enjoyment
of the Land (collectively, the “Appurtenances”);



  1.1.3.   All of Seller’s right, title and interest in all improvements and
fixtures located on the Land, including, without limitation, the building
located on the 500 Parcel (the “500 Building”) and the building located on the
515 Parcel (the “515 Building”), as well as all other buildings and structures
owned by Seller presently located on the Land, all apparatus, equipment and
appliances used in connection with the operation or occupancy of the Land, such
as heating, air conditioning, and lighting systems and other facilities used to
provide any utility services, refrigeration, ventilation, garbage disposal, or
other services on the Land (all of which are collectively referred to as the
“Improvements,” and together with the Land, the Appurtenances and the
Improvements are collectively referred to herein as the “Real Property”);



  1.1.4.   All leases, licenses and other occupancy agreements (collectively,
the “Leases”), including all associated amendments, modifications, extensions or
supplements thereto, with all persons or entities (“Tenants”) leasing the Real
Property or any part thereof or hereafter entered into in accordance with the
terms hereof prior to Close of Escrow, together with all security deposits and
any other deposits held in connection with the Leases, Lease guarantees, and
other similar credit enhancements providing additional security for such Leases,
set forth on the Schedule of Leases and Security Deposits attached hereto as
Exhibit B;



  1.1.5.   All tangible and intangible personal property owned by Seller located
on or used in connection with the Real Property, including, specifically,
without limitation, equipment, furniture, tools and supplies, any website
maintained by the Seller and all related intangibles including Seller’s interest
in the unregistered names “1 Market Exchange” and “4 Market Exchange”
(collectively, the “Personal Property”), but specifically excluding any items of
personal property owned by Tenants;



  1.1.6.   To the extent assignable, all service contracts, agreements,
warranties and guaranties relating to the operation, use or maintenance of the
Property set forth on the Schedule of Contracts attached hereto as Exhibit C
(collectively, the “Contracts”) and which Buyer elects to assume; and



  1.1.7.   To the extent transferable, all building permits, certificates of
occupancy and other certificates, permits, licenses and approvals relating to
the Property (collectively, the “Permits”).

2. Purchase Price.

The total Purchase Price of the Property shall be Twenty One Million Nine
Hundred Thousand and No/100 Dollars ($21,900,000.00) (“Purchase Price”), and
payable as follows:



  2.1.   Deposit/Further Payments.



  2.1.1.   Within two (2) business days following the date a fully executed
original of this Agreement is received by the “Escrow Holder,” as such term
defined below (the date a fully executed original of this Agreement is received
by the Escrow Holder shall be referred to as the “Effective Date”), Buyer shall
deposit into “Escrow” (as defined below) the amount of Five Hundred Thousand and
No/100 Dollars ($500,000.00) (the “Initial Deposit”), in the form of a wire
transfer payable to First American Title Insurance Company, 5960 Howard Hughes
Parkway, Suite 380, Las Vegas, Nevada 89169, Telephone: (702) 732-3278, Fax:
(866) 241-9402, Attn: Tamara Turner (“Escrow Holder”). Escrow Holder shall place
the Deposit (as defined below) into an interest bearing money market account at
a bank or other financial institution reasonably satisfactory to Buyer, and
interest thereon shall be credited to Buyer’s account and shall be deemed to be
part of the Deposit.



  2.1.2.   Within one (1) business day following the wire transfer of the
Initial Deposit to Escrow Holder, Escrow Holder shall release from Escrow and
deliver to Seller an amount equal to Two Hundred Fifty Thousand and No/100
Dollars ($250,000.00) to 4MX Partners and 515 Partners in equal amounts (the
“Released Deposit”); provided, however, that if a different percentage is
allocated on Exhibit G, then Escrow Holder shall deliver the Released Deposit to
4MX Partners and 515 Partners in accordance with the percentages set forth on
Exhibit G. The Initial Deposit, and the Released Deposit, are hereinafter
collectively referred to as the “Deposit.”



  2.1.3.   On or before Close of Escrow, Buyer shall deposit with the Escrow
Holder to be held in Escrow the balance of the Purchase Price, in immediately
available funds by wire transfer made payable to Escrow Holder.



  2.1.4.   In the event the sale of the Property is not consummated because of
the termination of this Agreement by Buyer in accordance with any right to so
terminate specifically provided for in this Agreement, or the failure of Seller
to satisfy any of the conditions precedent to closing set forth in Section 9.1,
or for any other reason, except for a default by Buyer under Section 13.2, then
the Deposit shall be immediately and automatically paid over to Buyer without
the need for any further action by either party hereto. In the event the sale of
the Property is not consummated because of a default by Buyer under
Section 13.2, the Deposit shall be promptly paid to and retained by Seller in
accordance with Section 13.2.



  2.1.5.   Within three (3) business days of the Effective Date, Seller shall
provide written notice to Buyer of the commercially reasonable allocation of the
purchase price between 4MX Partners, and 515 Partners, which allocation shall be
set forth on Exhibit G attached hereto and incorporated herein by reference.

3. Title to and Condition of Property.



  3.1.   Title Insurance.

Seller will, at Seller’s sole expense, cause Hummel Title Agency, Inc. (the
“Title Company” or “Hummel”) to issue an Extended Coverage ALTA Owner’s Policy
of Title Insurance (the “Title Policy”) for and on behalf of Buyer in the total
amount of the Purchase Price and obtainable at standard rates insuring good,
marketable and insurable title in and to the Real Property. The Title Policy
shall provide full coverage against mechanics’ and materialmens liens and shall
contain such endorsements as Buyer may reasonably require (the “Endorsements”);
provided, however, that the Endorsements shall be an expense of the Buyer. In
any event, Seller covenants to cause to be released and reconveyed from the
Property, and to remove as exceptions to title on or prior to the Close of
Escrow the following (the “Pre-Disapproved Exceptions”): any mortgages, deeds of
trust, or other monetary encumbrances, assessments and/or indebtedness, except
for the current installment of non-delinquent real property taxes and
assessments payable as part of the real property tax bill. The Title Policy
shall be free and clear of exceptions except as follows:



  3.1.1.   Real property taxes and assessments, which are a lien not yet due;



  3.1.2.   The “Permitted Exceptions” (as defined below) included in such policy
and approved by Buyer, in Buyer’s good faith business judgment, as herein
described; and



  3.1.3.   Subject to Buyer’s receipt of a fully executed “Cell Tower Agreement”
pursuant to Sections 6.4.1(p) and 6.4.1(r) below, together with a recordable
memorandum thereof, the Cell Tower Access Easement (as defined below) and the
encroachment onto the Property of the area covered under the Cell Tower Lease.



  3.2.   Procedure for Approval of Title.

Seller has delivered, and Buyer hereby acknowledges receipt of, a title
insurance commitment for the Real Property, together with legible copies of all
items identified as exceptions therein (the “Title Documents”). Buyer shall have
ten (10) days following the Effective Date to review and approve (or take
exception to), in writing, the condition of the title to the Real Property
(“Title Review Period”). If the Title Documents or the “Survey” (as defined
below) reflect or disclose any defect, exception or other matter affecting the
Real Property (“Title Defects”) that is unacceptable to Buyer, then Buyer shall
provide Seller with written notice of Buyer’s objections no later than the
conclusion of the Title Review Period; provided, however, if Buyer shall fail to
notify Seller in writing within the Title Review Period either that the
condition of title is acceptable or of any specific objections to the state of
title to the Real Property, then Buyer shall be deemed to have accepted all
exceptions to title or other conditions or matters which are shown on the Survey
or described in the Title Documents. Seller may, at its sole option, elect, by
written notice given to Buyer within three (3) days following the conclusion of
the Title Review Period (“Seller’s Notice Period”), to cure or remove the
objections made by Buyer; provided, however, Seller shall in all events have the
obligation to (i) act in good faith in making such election and curing any Title
Defects that Seller elects to cure, (ii) specifically remove the Pre-Disapproved
Exceptions, and (iii) remove any Title Defect that attaches to the Real Property
subsequent to the conclusion of the Title Review Period. The failure of Seller
to deliver written notice electing to cure any or all such objected to
exceptions during the Seller’s Notice Period shall be deemed an election by
Seller not to cure such exceptions. Should Seller elect to attempt to cure or
remove any objection, Seller shall have ten (10) days from the conclusion of the
Title Review Period (“Cure Period”) in which to accomplish the cure. In the
event Seller elects (or is deemed to have elected) not to cure or remove any
objection, or in any event Seller fails to cure or remove any objection which
Seller agrees or is required to cure within the Cure Period, then Buyer shall be
entitled, as Buyer’s sole and exclusive remedies, either to (i) terminate this
Agreement and obtain a refund of the Deposit or (ii) waive any objections that
Seller has not elected to cure and close this transaction as otherwise
contemplated herein. The failure of Buyer to provide written notice to Seller
within five (5) days following the expiration of the Seller’s Notice Period or
the Cure Period, as applicable, waiving any objections Seller has not elected to
cure shall be deemed an election by Buyer to terminate this Agreement. Any
exceptions to title accepted by Buyer pursuant to the terms of this Section
shall be deemed “Permitted Exceptions.” If at anytime prior to the Close of
Escrow, Buyer receives an update or supplement to the Preliminary Title Report
or Survey and such update or supplement discloses one or more Title Defects that
are not Permitted Exceptions (in each case, a “New Title Defect”) and any New
Title Defect is unacceptable to Buyer, Buyer may, within three (3) business days
after receiving such update or supplement to the Preliminary Title Report or
Survey, as the case may be, deliver to the Seller another Title Objection Letter
with respect to any New Title Defect only and the process described in this
Section shall apply thereto.



  3.3.   Condition of the Property

Buyer acknowledges and agrees that Buyer has been afforded the opportunity to
examine the Property, the public records and all governmental and private
restrictions concerning the Real Property and, in making this Agreement, except
as set forth in this Agreement or in any document executed by Seller and
delivered to Buyer at Close of Escrow, is buying the Real Property “AS IS” and
is relying solely upon Buyer’s examinations with respect to the Real Property
and the suitability of the Real Property, including, without limitation: (i) the
condition, character, quality, appearance and environmental state of the Real
Property and all of the improvements and appurtenances being conveyed therewith
and (ii) all zoning ordinances and regulations, local ordinances, use
restrictions and other governmental and private controls, regulations and
restrictions relating to the Real Property. Buyer further acknowledges that,
except as set forth in this Agreement or in any document executed by Seller and
delivered to Buyer at Close of Escrow, Seller has not made and shall not be
requested to make any express or implied warranties, whether oral or in writing,
with respect to the foregoing or otherwise concerning the Real Property.

4. Intentionally Deleted.

5. Due Diligence Items.

Notwithstanding anything to the contrary contained herein, Buyer hereby agrees
that in the event this Agreement is terminated for any reason, then Buyer shall
promptly and at its sole expense return to Seller all items which have been
delivered by Seller to Buyer in connection with Buyer’s inspection of the Real
Property within one (1) business day following the termination of this
Agreement.

6. Escrow.



  6.1.   Opening.

Purchase and sale of the Property shall be consummated through an escrow
(“Escrow”) to be opened with Escrow Holder within two (2) business days after
the execution of this Agreement by Seller and Buyer. This Agreement shall be
considered as the Escrow instructions between the parties, with such further
consistent instructions as Escrow Holder shall require in order to clarify its
duties and responsibilities. If Escrow Holder shall require further Escrow
instructions, Escrow Holder may prepare such instructions on its usual form.
Such further instructions shall, so long as not inconsistent with the terms of
this Agreement, be promptly signed by Buyer and Seller and returned to Escrow
Holder within three (3) business days of receipt thereof. In the event of any
conflict between the terms and conditions of this Agreement and any further
Escrow instructions, the terms and conditions of this Agreement shall control.



  6.2.   Close of Escrow.

For purposes of this Agreement, the “Close of Escrow” or “Closing” shall be
defined as the date the Deed is recorded in the Official Records of the Franklin
County Recorder’s Office. The Close of Escrow shall occur on the date that is
thirty (30) days after the Effective Date or on such other date mutually
approved in writing by Seller and Buyer (the “Closing Date”). The foregoing
notwithstanding, Buyer may, at Buyer’s election, and upon payment of Two Hundred
Fifty Thousand and No/100 Dollars ($250,000.00) into escrow, extend the Close of
Escrow for an additional period of ten (10) days. Any payments received by
Seller pursuant hereto shall be applied to the Purchase Price at Close of
Escrow, shall be deemed an increase to the Deposit, shall be held in Escrow and
treated in the same manner as the Deposit.

             
6.3.
  Buyer Required to Deliver.  
          On or before the Close of Escrow, Buyer shall deliver to Escrow the
following:
 
    6.3.1.     No later than in accordance with Section 2, the Deposit;
 
           



  6.3.2.   On or before Close of Escrow, the balance of the Purchase Price;
provided, however that Buyer shall not be required to deposit the balance of the
Purchase Price into Escrow until Buyer has been notified by Escrow Holder that
(i) Seller has delivered to Escrow each of the documents and instruments to be
delivered by Seller in connection with Buyer’s purchase of the Property as
provided in Section 6.4.1 below, (ii) Title Company has committed to issue and
deliver the Title Policy to Buyer, and (iii) the only impediment to Close of
Escrow is delivery of such amount by or on behalf of Buyer;



  6.3.3.   On or before Close of Escrow, such other documents as the Title
Company may require from Buyer in order to issue the Title Policy;



  6.3.4.   Two (2) originals of an Assignment and Assumption Agreement in the
form attached hereto as Exhibit D-1 and Exhibit D-2 (the “Assignment Agreement”)
for (i) the 515 Parcel, (ii) the 500 Parcel, and (iii) the Mound Street Parking
Lot, duly executed by Buyer assigning all of Seller’s right, title and interest
in and to the Leases, Contracts, which Buyer elects to assume, and Permits from
and after the Close of Escrow to Buyer;



  6.3.5.   Such other documents as may be required by this Agreement or as may
reasonably be required to carry out the terms and intent of this Agreement,
provided that such documents shall not increase Buyer’s liability or result in a
material expense to Buyer;



  6.3.6.   Two (2) original counterparts of a Parking Lease Agreement in the
form mutually agreed to by and between 4MX Partners, as lessor, and Buyer, as
lessee, dated prior to the Close of Escrow (the “515 Parking Lease”), duly
executed by Buyer under which 4MX Partners leases to Buyer, its successor or
assigns, and Buyer leases from 4MX Partners, forty-one (41) exclusive parking
spaces, which shall be located within those certain improved, non-exclusive
parking areas more particularly described on the attached Exhibit H for a term
of the earlier of (a) one hundred twenty (120) days from the Close of Escrow or
(b) the completion of construction of the “Parking Lot Improvements” (as defined
below) on the Mound Street Parking Lot, at a rate of Twenty Five and No/100
Dollars ($25.00) per month per parking space, subject to a one day extension
(but no more than one hundred fifty (150) additional days) for each day the
construction of the Parking Lot Improvements are not complete due to a
prevention, delay or stoppage caused by strikes, lockouts, labor disputes, acts
of God, inability to obtain services, labor, or materials or reasonable
substitutes therefor, governmental actions, civil commotions, fire or other
casualty, or other causes beyond the reasonable control of Buyer, as lessee,
including, without limitation, the inability of Buyer to obtain any permit or
approval necessary to complete the Parking Lot Improvements (each, a “Force
Majeure Event“) if and only if Buyer, as lessee, exercises commercially
reasonable efforts to obtain all necessary permits and approvals and diligently
continues to prosecute its plans to complete the Parking Lot Improvements;
provided, however, that 4MX Partners, its successors or assigns, may in its sole
discretion relocate the exclusive parking spaces to a comparable location in the
Market Exchange District so long as such location is within 750 feet from the
entrance/exit doors to the 515 Building;



  6.3.7.   Two (2) original counterparts of a Parking Lease Agreement in the
form mutually agreed to by and between Savoy Properties, Ltd. (“Savoy”), as
lessor, and Buyer, as lessee, dated prior to the Close of Escrow (the “Savoy 515
Parking Lease”), duly executed by Buyer under which Savoy leases to Buyer, its
successor or assigns, and Buyer leases from Savoy, sixty-five (65) exclusive
parking spaces, which shall be located within those certain improved,
non-exclusive parking areas more particularly described on the attached
Exhibit H (the “Savoy 515 Parking Area”) for a term of the earlier of (a) one
hundred twenty (120) days from the Close of Escrow or (b) the completion of
construction of the Parking Lot Improvements on the Mound Street Parking Lot, at
a rate of Twenty Five and No/100 Dollars ($25.00) per month per parking space,
subject to a one day extension (but no more than one hundred fifty
(150) additional days) for each day the construction of the Parking Lot
Improvements are not complete due to a prevention, delay or stoppage caused by a
Force Majeure Event if and only if Buyer, as lessee, exercises commercially
reasonable efforts to obtain all necessary permits and approvals and diligently
continues to prosecute its plans to complete the Parking Lot Improvements;
provided, however, that Savoy, its successors or assigns, may in its sole
discretion relocate the exclusive parking spaces to a comparable location in the
Market Exchange District so long as such location is within 750 feet from the
entrance/exit doors to the 515 Building;



  6.3.8.   Two (2) original counterparts of a Parking Lease Agreement in the
form mutually agreed to by and between 4MX Partners, as lessor, and Buyer, as
lessee, dated prior to the Close of Escrow (the “4MX Parking Lease”), duly
executed by Buyer under which 4MX Partners leases to Buyer, its successor or
assigns, and Buyer leases from 4MX Partners eleven (11) exclusive parking
spaces, which shall be located within those certain improved, non-exclusive
parking areas 750 feet from either the main front and/or main rear entrance/exit
doors to the 500 Building (the “500 Parking Area”) for a term of the earlier of
(a) one hundred twenty (120) days from the Close of Escrow or (b) the completion
of construction of the Parking Lot Improvements on the Mound Street Parking Lot
free of charge, subject to a one day extension (but no more than one hundred
fifty (150) additional days) for each day the construction of the Parking Lot
Improvements are not complete due to a prevention, delay or stoppage caused by a
Force Majeure Event if and only if Buyer, as lessee, exercises commercially
reasonable efforts to obtain all necessary permits and approvals and diligently
continues to prosecute its plans to complete the Parking Lot Improvements;
provided, however, that 4MX Partners may in its sole discretion relocate the
exclusive parking spaces to a comparable location in the Market Exchange
District so long as such location is within 750 feet from the entrance/exit
doors to the 500 Building;



  6.3.9.   Two (2) original counterparts of a Parking Lease Agreement in the
form mutually agreed to by and between JDS Management, Inc., its successors or
assigns (“JDS”), as lessor, and Buyer, as lessee, dated prior to the Close of
Escrow (the “JDS Parking Lease”), which shall commence upon the termination of
the 515 Parking Lease, the Savoy 515 Parking Lease and/or the 4MX Parking Lease,
together with a recordable memorandum thereof, duly executed by Buyer under
which JDS leases to Buyer, its successors or assigns, and Buyer leases from JDS,
up to seventy (70) exclusive parking spaces, which shall be located within those
certain improved, non-exclusive parking areas more particularly described on the
attached Exhibit H (the “JDS Parking Area”) for a term of fifteen (15) years at
an initial rate of $25 per month per parking space for the first three (3) years
and six (6) months of the term (“Initial Lease Period”) and then at a rate of
95% of the fair rental value as a parking lot after the Initial Lease Period.
JDS further reserves the right during the term of the JDS Parking Lease to
relocate, in its sole discretion, the exclusive parking spaces to a comparable
location in the Market Exchange District so long as such location is within 750
feet from the entrance/exit doors of the 515 Building;



  6.3.10.   Two (2) original counterparts of the document(s) transferring the
“Site Plan” (as defined below) and the “Development Rights” (as defined below)
duly executed by Buyer.



  6.3.11.   Two (2) original counterparts of a Cell Tower Agreement (as defined
below), together with a recordable memorandum thereof, executed by Buyer;



  6.3.12.   Two (2) original counterparts of the “Abatement Assignment” (as
defined below) duly executed by Buyer; and



  6.4.   Seller Required to Deliver.



  6.4.1.   No later than one (1) business day prior to the Close of Escrow
(unless an earlier date is specified), Seller shall deliver to Escrow Holder the
following:



  (a)   One (1) original General Warranty Deed for (i) the 515 Parcel, (ii) the
500 Parcel, and (iii) the Mound Street Parking Lot in the form attached hereto
as Exhibit E (each, individually, a “Deed” and collectively, the “Deeds”), duly
executed and acknowledged by Seller and in proper form for recording, conveying
fee title to Buyer;



  (b)   Two (2) original Assignment Agreements for (i) the 515 Parcel, (ii) the
500 Parcel, and (iii) the Mound Street Parking Lot, duly executed by Seller,
assigning all of Seller’s right, title and interest in and to the Leases,
Contracts, which Buyer elects to assume, and Permits to Buyer from and after the
Close of Escrow;



  (c)   One (1) original certification as to Seller’s non-foreign status which
complies with the provisions of Section 1445(b)(2) of the Internal Revenue Code
of 1986, as amended, any regulations promulgated thereunder, and any revenue
procedures or other officially published announcements of the Internal Revenue
Service or the U.S. Department of the Treasury in connection therewith (the
“FIRPTA”);



  (d)   A certificate, in the form required by the State of Ohio, if any, duly
executed by Seller under penalty of perjury, certifying that the Seller is
exempt from the requirement to withhold taxes in connection with the sale of the
Property, or alternatively, such taxes will be withheld and paid to the Escrow
Holder for disbursement to the State of Ohio, in accordance with Ohio law, if
required;



  (e)   One (1) original letter, in a form acceptable to Buyer for (i) the 515
Parcel and (ii) the 500 Parcel, duly executed by Seller, advising the tenants
under the Leases of the change in ownership of the Real Property;



  (f)   No later than ten (10) days prior to Close of Escrow, Tenant’s estoppel
certificates as required by and provided for in Section 9.1.6 and “SNDA,” as
defined in, required by and provided for in Section 9.1.6;



  (g)   Such other documents and instruments, executed and properly acknowledged
by Seller, if applicable, as Title Company may require from Seller in order to
issue the Title Policy;



  (h)   Such other documents as may be required by this Agreement or as may
reasonably be required to carry out the terms and intent of this Agreement,
provided that such documents shall not increase Seller’s liability or result in
a material expense to Seller;



  (i)   No later than fifteen (15) days after the Effective Date, one
(1) original amendment to that certain Lease Agreement dated March 26, 2002 (the
“Midwest Retina Lease”) by and between 4MX Partners, as landlord, and Midwest
Retina, Inc., as tenant (“Midwest”) under which 4MX Partners and Midwest agree
to extend the term of the Midwest Retina Lease for a period of three (3) years
from the currently scheduled expiration date of July 14, 2007, under the same
terms and conditions of the Midwest Retina Lease except for the Annual Rental
(as defined in the Midwest Retina Lease), which shall be determined in
accordance with the Midwest Retina Lease;



  (j)   No later than fifteen (15) days after the Effective Date, one
(1) original amendment to that certain Master Lease Agreement dated March 4,
2005 by and between 515 Partners, as landlord, and The Children’s Hospital, an
Ohio nonprofit corporation, as tenant (“Children’s”) as amended by that certain
Amendment No. 1 to Master Lease Agreement dated January 13, 2006 and Amendment
No. 2 to Lease Agreement dated August 31, 2006 (collectively, the “Children’s
Lease”) under which 515 Partners and Children’s amend the Children’s Lease so
that, notwithstanding anything to the contrary contained in the Children’s
Lease, the “Landlord” under the Children’s Lease has the ability to relocate all
of Children’s parking spaces, including, any and all reserved and unreserved
parking spaces, to any area within the Property or the JDS Parking Area;
provided, however, that if Seller is unable to deliver said amendment, then
Seller shall enter into a parking lease agreement with Buyer, on terms and
conditions acceptable to Buyer, that will allow Buyer to lease twelve
(12) non-exclusive parking spaces in those certain locations specified in the
Children’s Lease so that Buyer may continue to satisfy “Landlord’s” obligations
under the Children’s Lease after the Close of Escrow and throughout the term of
the Children’s Lease.



  (k)   Instructions to credit the Purchase Price by a tenant improvement amount
equal to Two Hundred Seventy Five Thousand and No/100 Dollars $275,000.00, which
Buyer is scheduled to use for tenant improvements in the vacant space located in
the 500 Building;



  (l)   Two (2) original counterparts of the 515 Parking Lease duly executed by
515 Partners;



  (m)   Two (2) original counterparts of the Savoy 515 Parking Lease, duly
executed by Savoy;



  (n)   Two (2) original counterparts of the 4MX Parking Lease duly executed by
4MX Partners;



  (o)   Two (2) original counterparts of the JDS Parking Lease, together with a
recordable memorandum thereof, duly executed by 4MX Partners, or its designee;



  (p)   Two (2) original counterparts of the document(s) transferring the Site
Plan and Development Rights duly executed by 4MX Partners.



  (q)   One (1) original fully executed easement agreement in a recordable form
acceptable to Buyer in Buyer’s good faith business judgment dated prior to the
Close of Escrow (the “Cell Tower Access Easement”) by Schmidt Development
Company, LTD, an Ohio limited liability company (“Schmidt Development”) allowing
access onto the 515 Parcel and permitting Schmidt Development access thereto for
the purpose of accessing and maintaining the cell tower located thereon pursuant
to that certain Site Agreement dated on or about August 23, 1996, by and between
APT Columbus, Inc., a Delaware corporation (“APT”), and SD&J Realty, Inc., an
Ohio corporation (“SD&J”), as amended by that certain Amendment No. 1 to Site
Agreement and Settlement Agreement dated on or about June 14, 2000, by and
between APT and Schmidt Development, successor-in-interest to SD&J
(collectively, the “Cell Tower Lease”), which Seller desires to record on or
before the Close of Escrow. Notwithstanding anything to the contrary, the
effectiveness of the Cell Tower Access Easement is conditioned on Buyer’s
receipt of the Cell Tower Agreement (defined below) and, if necessary, the
acknowledgement and/or agreement from APT (as defined below) in accordance with
Section 6.4.1(r) below.



  (r)   Two (2) original counterparts of a mutually agreeable agreement entered
into and executed by and among (i) the record owner of the land underlying the
area leased under the Cell Tower Lease, (ii) the lessee under the Cell Tower
Lease, and (iii) Buyer (the “Cell Tower Agreement”), together with a recordable
memorandum thereof, governing, among other things, Schmidt Development’s rights
to (i) use that portion of the Property that is subject to and/or affected by
the Cell Tower Lease, (ii) extend the term of the Cell Tower Lease and/or
(iii) otherwise modify the terms and conditions of the Cell Tower Lease, which
shall contain waivers of liability, insurance and indemnifications sufficient to
protect Buyer, in Buyer’s good faith business judgment, with respect to the
maintenance and use of the Cell Tower Access Easement and the improvements
related to the Cell Tower Lease and other related terms and conditions; and any
acknowledgements and/or agreements from APT as may be necessary to effect the
intent of the Cell Tower Agreement;



  (s)   Two (2) original counterparts of the Abatement Agreement duly executed
by Schmidt Development LLC; and



  (t)   An ALTA survey of the Real Property updated no later than fifteen
(15) days prior to the Close of Escrow and provided to Buyer no later than
fifteen (15) days prior to the Close of Escrow (the “Survey”).



  6.4.2.   Within one (1) business day after the Close of Escrow, Seller shall
deliver to Buyer the following:



  (a)   All keys to all buildings and other improvements located on the Real
Property, combinations to any safes thereon, and security devices therein in
Seller’s possession;



  (b)   A letter from Seller addressed to each Tenant informing such Tenant of
the change in ownership;



  (c)   The original Leases, including all original correspondence in connection
therewith, Contracts and Permits; and



  (d)   All records and files relating to the management or operation of the
Real Property, including, without limitation, all insurance policies, all
service contracts, all tenant files (including correspondence), property tax
bills, and all calculations used to prepare statements of rental increases under
the Leases and statements of common area charges, insurance, property taxes and
other charges which are paid by Tenants of the Real Property.



  6.5.   Buyer’s Costs.

Buyer shall pay the following:



  6.5.1.   One-half (1/2) of Escrow Holder’s and Hummel’s fees, costs and
expenses;



  6.5.2.   Hummel premium for the Endorsements; and



  6.5.3.   All other costs customarily borne by purchasers of real property in
Franklin County, Ohio.



  6.6.   Seller’s Costs.

Seller shall pay the following:



  6.6.1.   One-half (1/2) of Escrow Holder’s and Hummel’s fees, costs and
expenses;



  6.6.2.   The cost of recording the Deeds and any transfer tax or conveyance
fee;



  6.6.3.   Hummel’s premium for the Title Policy, search and commitment fee,
excluding the costs of the Endorsements; and



  6.6.4.   All other costs customarily borne by sellers of real property in
Franklin County, Ohio.



  6.6.5.   All costs associated with removing any debt encumbering the Real
Property.



  6.7.   Prorations.



  6.7.1.   Items to be Prorated. The following shall be prorated (based on taxes
accrued) between Seller and Buyer as of the Close of Escrow with the Buyer being
deemed the owner of the Property as of the Close of Escrow:

(a) Taxes and Assessments. At Closing, Seller shall pay for all taxes accrued
during Seller’s period of ownership and Escrow Holder shall prorate real estate
taxes and general assessments which are a lien but not yet due and payable based
on the most recent tax duplicate (except that if there is or has been any
reduction or abatement of taxes by virtue of the nature of the use of the
Property or by virtue of any exception or reduction in favor of Seller, which
reduction or abatement will no longer apply to the Property if Buyer acquires
same or changes the use of the Property, then the proration shall be based on
the full amount of such taxes without reduction or abatement and Seller shall
also be charged with any “recaptured” taxes). All special assessments shall be
paid in full at Closing. When the actual amount of such taxes becomes known,
Escrow Holder shall adjust the actual tax proration; provided that Seller shall
receive an offset for that portion of the real estate taxes that are permitted
to be passed through to any then existing tenants of the 500 Parcel, 515 Parcel
or the Mound Street Parking Lot, as applicable. All assessments, reassessed
assessments and/or respread taxes upon the Property shall be paid in full out of
Seller’s funds at Closing.

(b) Rents. Buyer will receive a credit at closing for all rents collected by
Seller prior to the Closing and allocable to the period from and after the Close
of Escrow based upon the actual number of days in the month. No credit shall be
given the Seller for accrued and unpaid rent or any other non-current sums due
from Tenants until these sums are paid, and Seller shall retain the right to
collect any such rent provided Seller does not sue to evict any tenants or
terminate any Tenant Leases. Buyer shall cooperate with Seller after Closing to
collect any rent under the Tenant Leases which has accrued as of the Closing;
provided, however, Buyer shall not be obligated to sue any Tenants or exercise
any legal remedies under the Tenant Leases or to incur any expense over and
above its own regular collection expenses. Unless the check indicates otherwise,
all payments collected from Tenants after Closing shall first be applied to the
month in which the Closing occurs, then to any rent due to Buyer for the period
after Closing and finally to any rent due to Seller for the period prior to
Closing; provided, however, notwithstanding the foregoing, if Seller collects
any payments from Tenants after Closing through its own collection efforts,
Seller may first apply such payments to rent due the Seller for the period prior
to Closing.

(c) CAM Expenses. To the extent that Tenants are reimbursing the landlord for
common area maintenance and other operating expenses (collectively, “CAM
Charges”), CAM Charges shall be prorated at Closing and again subsequent to
Closing, as of the date of Closing on a lease-by-lease basis with each party
being entitled to receive a portion of the CAM Charges payable under each Lease
for the CAM Lease Year in which Closing occurs, which portion shall be equal to
the actual CAM Charges incurred during the party’s respective periods of
ownership of the Property during the CAM Lease Year. As used herein, the term
“CAM Lease Year” means the twelve (12) month period as to which annual CAM
Charges are owed under each Lease. Five (5) days prior to Closing the Seller
shall submit to Buyer an itemization of its actual CAM Charges operating
expenses through such date and the amount of CAM Charges received by the Seller
as of such date, together with an estimate of CAM Charges to be incurred to, but
not including, the Close of Escrow. In the event that the Seller has received
CAM Charges payments in excess of its actual CAM Charges operating expenses, the
Buyer shall be entitled to receive a credit against the Purchase Price for the
excess. In the event that the Seller has received CAM Charges payments less than
its actual CAM Charges operating expenses, to the extent that the Leases provide
for a “true up” at the end of the CAM Lease Year, the Seller shall be entitled
to receive any deficit but only after the Buyer has received any true up payment
from the Tenant. Upon receipt by either party of any CAM Charge true up payment
from a Tenant, the party receiving the same shall provide to the other party its
allocable share of the “true up” payment within five (5) days of the receipt
thereof.

To assist the Buyer in preparing “true up” reconciliation at the end of the CAM
Lease Year, the Seller shall deliver to the Buyer at Closing records of all of
the Seller’s CAM Charge expenditures.

(d) Operating Expenses. All operating expenses (including all charges under the
service contracts and agreements assumed by Buyer) shall be prorated, and as to
each service provider, operating expenses payable or paid to such service
provider in respect to the billing period of such service provider in which the
Close of Escrow occurs (the “Current Billing Period”), shall be prorated on a
per diem basis based upon the number of days in the Current Billing Period prior
to the Close of Escrow and the number of days in the Current Billing Period from
and after the Close of Escrow, and assuming that all charges are incurred
uniformly during the Current Billing Period. If actual bills for the Current
Billing Period are unavailable as of the Close of Escrow, then such proration
shall be made on an estimated basis based upon the most recently issued bills,
subject to readjustment upon receipt of actual bills.

(e) Security Deposits; Prepaid Rents. Prepaid rentals and other tenant charges
and security deposits (including any portion thereof which may be designated as
prepaid rent) under Tenant Leases, together with any interest accrued thereon if
required under the Tenant Leases, if and to the extent that such deposits are in
Seller’s actual possession or control and have not been otherwise applied by
Seller to any obligations of any Tenants under the Tenant Leases, shall be
credited against the Purchase Price, and upon the Closing, Buyer shall assume
full responsibility for all security deposits to be refunded to the Tenants
under the Tenant Leases (to the extent the same are required to be refunded by
the terms of such Tenant Leases or applicable). In the event that any security
deposits are in the form of letters of credit or other financial instruments
(the “Non-Cash Security Deposits”), Seller will, at Closing cause Buyer to be
named as beneficiary under the Non-Cash Security Deposits. Buyer will not
receive a credit against the Purchase Price for such security deposits. In the
event that the Buyer cannot be named the beneficiary under the Non-Cash Security
Deposits as of the Close of Escrow, an escrow shall be established at Closing in
an amount equal to all Non-Cash Security Deposits under which Buyer is not the
beneficiary as of the Close of Escrow.

(f) Leasing Costs. Seller shall receive a credit at the Closing for all leasing
costs, including tenant improvement costs and allowances, and its pro-rata
leasing commissions, previously paid by Seller in connection with any Lease or
modification to an existing Tenant Lease which was entered into after the
Effective Date and which is approved or deemed approved by Buyer pursuant to
this Agreement, which approval included approval of the tenant improvement
costs. The Seller’s pro-rata share shall be equal to a fraction which has as its
numerator the number of months left in the base term of the Lease after the
Close of Escrow and which has as its denominator the number of months in the
base term of the Lease. Seller shall pay for all tenant improvement allowances
and leasing commissions with respect to the premises leased as of the Effective
Date by the Tenants pursuant to the Tenant Leases in effect as of the Effective
Date, to the extent that such improvement allowances and leasing commissions are
unpaid as of the Close of Escrow.

(g) Percentage Rent. Any percentage rents due or paid under any of the Leases
(“Percentage Rent”) shall be prorated between Buyer and Seller outside of
Closing as of the Close of Escrow on a Lease-by-Lease basis, as follows;
(a) Seller shall be entitled to receive the portion of the Percentage Rent under
each Lease for the Lease Year in which Closing occurs, which portion shall be
the ratio of the number of days of said Lease Year in which Seller was Landlord
under the Lease to the total number of days in the Lease Year, and (b) Buyer
shall receive the balance of Percentage Rent paid under each Lease for the Lease
Year. As used herein, the term “Lease Year” means the twelve (12) month period
as to which annual Percentage Rent is owed under each Lease. Upon receipt by
either Buyer or Seller of any gross sales reports (“Gross Sales Reports”) and
any full or partial payment of Percentage Rent from any tenant of the Property,
the party receiving the same shall provide to the other party a copy of the
Gross Sales Report and a check for the other party’s prorata share of the
Percentage Rent within five (5) days of the receipt thereof. In the event that
the Tenant only remits a partial payment, then the amount to be remitted to the
other party shall be its prorata share of the partial payment. Nothing contained
herein shall be deemed or construed to require either Buyer or Seller to pay to
the other party its prorata share of the Percentage Rent prior to receiving the
Percentage Rent from the Tenant, and the acceptance or negotiation of any check
for Percentage Rent by either party shall not be deemed a waiver of that party’s
right to contest the accuracy or amount of the Percentage Rent paid by the
Tenant.



  6.7.2.   Calculation; Reproration. Escrow Holder shall prepare and deliver to
Buyer no later than five (5) days prior to the Close of Escrow an estimated
closing statement which shall set forth the costs payable under Section 6.5,
Section 6.6, and Section 6.7, and the prorations and credits provided for in
this section and elsewhere in this Agreement. Except as otherwise provide in
Section 6.7.1(a), any item which cannot be finally prorated because of the
unavailability of information shall be tentatively prorated on the basis of the
best data then available and adjusted when the information is available in
accordance with this subsection. Buyer shall notify Seller within two (2) days
after its receipt of such estimated closing statement of any items which Buyer
disputes, and the parties shall attempt in good faith to reconcile any
differences not later than one (1) day before the Close of Escrow. The estimated
closing statement as adjusted as aforesaid and approved in writing by the
parties (which shall not be withheld if prepared in accordance with this
Agreement) shall be referred to herein as the “Closing Statement”. If the
prorations and credits made under the Closing Statement shall prove to be
incorrect or incomplete for any reason, then either party shall be entitled to
an adjustment to correct the same; provided, however, that any adjustment shall
be made, if at all, within sixty (60) days after the Close of Escrow (except
with respect to CAM Charges, in which case such adjustment shall be made within
thirty (30) days after the information necessary to perform such adjustment is
available), and if a party fails to request an adjustment to the Closing
Statement by a written notice delivered to the other party within the applicable
period set forth above (such notice to specify in reasonable detail the items
within the Closing Statement that such party desires to adjust and the reasons
for such adjustment), then the prorations and credits set forth in the Closing
Statement shall be binding and conclusive against such party.



  6.7.3.   Items Not Prorated. Seller and Buyer agree that (a) on the Close of
Escrow, the Property will not be subject to any financing arranged by Seller;
provided, however, that Seller may use proceeds from the sale to payoff any
financing through Escrow concurrently with the Close of Escrow; (b) none of the
insurance policies relating to the Property will be assigned to Buyer and Buyer
shall be responsible for arranging for its own insurance as of the Close of
Escrow; and (c) final reading of all meters for all public utilities, including
telephone, electricity, sewer, water and gas, shall be ordered read by Seller on
the Close of Escrow and all charges to said date shall be paid by Seller and
Buyer shall be responsible for all the necessary actions needed to arrange for
utilities to be transferred to the name of Buyer on the Close of Escrow,
including the posting of any required deposits and Seller shall be entitled to
recover and retain from the providers of such utilities any refunds or
overpayments to the extent applicable to the period prior to the Close of
Escrow, and any utility deposits which it or its predecessors may have posted.
Accordingly, there will be no prorations for debt service, insurance or
utilities. In the event a meter reading is unavailable for any particular
utility, such utility shall be prorated in the manner provided in Section 6.7.2
above. Seller shall obtain any statements required by any governmental authority
respecting the status of the account for any such utilities.



  6.7.4.   Indemnification. Buyer and Seller shall each indemnify, protect,
defend and hold the other harmless from and against any claim in any way arising
from the matters for which the other receives a credit or otherwise assumes
responsibility pursuant to this Section.



  6.7.5.   Survival. This Section shall survive the Close of Escrow.



  6.8.   Determination of Dates of Performance.

Promptly after delivery to Buyer of the Title Documents, Escrow Holder shall
prepare and deliver to Buyer and Seller a schedule which shall state each of the
following dates:



  6.8.1.   The Effective Date pursuant to Section 2.1.1;



  6.8.2.   The date by which title must be approved by Buyer pursuant to
Section 3.2;



  6.8.3.   The date of Close of Escrow pursuant to Section 6.2.

If any events which determine any of the aforesaid dates occur on a date other
than the date specified or assumed for its occurrence in this Agreement, Escrow
Holder shall promptly redetermine as appropriate each of the dates of
performance in the aforesaid schedule and notify Buyer and Seller of the dates
of performance, as redetermined.

7. Seller Representations, Warranties, and Covenants.



  7.1.   Representations and Warranties.

Except as otherwise specifically set forth below, (a) 4MX Partners hereby
represents and warrants solely as it relates to the 500 Parcel, the 500 Building
and the Mound Street Parking Lot as of the date hereof and as of the Close of
Escrow by appropriate certificate to Buyer as follows and (b) 515 Partners
hereby represents and warrants solely as it relates to the 515 Parcel and 515
Building as of the date hereof and as of the Close of Escrow by appropriate
certificate to Buyer as follows:



  7.1.1.   Organization and Authorization. 4MX Partners is a limited liability
company duly formed and validly existing under the laws of the State of Ohio.
4MX Partners has full power and authority to enter into this Agreement, to
perform this Agreement and to consummate the transactions contemplated hereby.
The execution, delivery and performance of this Agreement and all documents
contemplated hereby by 4MX Partners have been duly and validly authorized by all
necessary action on the part of 4MX Partners and all required consents and
approvals have been duly obtained and will not result in a breach of any of the
terms or provisions of, or constitute a default under, any indenture, agreement
or instrument to which 4MX Partners is a party or otherwise bound. This
Agreement is a legal, valid and binding obligation of 4MX Partners, enforceable
against 4MX Partners in accordance with its terms, subject to the effect of
applicable bankruptcy, insolvency, reorganization, arrangement, moratorium or
other similar laws affecting the rights of creditors generally.

515 Partners is a limited liability company duly formed and validly existing
under the laws of the State of Ohio. 515 Partners has full power and authority
to enter into this Agreement, to perform this Agreement and to consummate the
transactions contemplated hereby. The execution, delivery and performance of
this Agreement and all documents contemplated hereby by 515 Partners have been
duly and validly authorized by all necessary action on the part of 515 Partners
and all required consents and approvals have been duly obtained and will not
result in a breach of any of the terms or provisions of, or constitute a default
under, any indenture, agreement or instrument to which 515 Partners is a party
or otherwise bound. This Agreement is a legal, valid and binding obligation of
515 Partners, enforceable against 515 Partners in accordance with its terms,
subject to the effect of applicable bankruptcy, insolvency, reorganization,
arrangement, moratorium or other similar laws affecting the rights of creditors
generally.

Savoy is a limited liability company duly formed and validly existing under the
laws of the State of Ohio. Savoy has full power and authority to enter into the
Savoy 515 Parking Lease, to perform the Savoy 515 Parking Lease and to
consummate the transactions contemplated in Section 6.3.7 above. The execution,
delivery and performance of the Savoy 515 Parking Lease and all documents
contemplated therein by Savoy have been or will be duly and validly authorized
by all necessary action on the part of Savoy and all required consents and
approvals have been or will be duly obtained and will not result in a breach of
any of the terms or provisions of, or constitute a default under, any indenture,
agreement or instrument to which Savoy is a party or otherwise bound. The Savoy
515 Parking Lease is or will be a legal, valid and binding obligation of Savoy,
enforceable against Savoy in accordance with its terms, subject to the effect of
applicable bankruptcy, insolvency, reorganization, arrangement, moratorium or
other similar laws affecting the rights of creditors generally. Savoy is an
affiliated entity that is controlled by Seller and owns fee simple title to the
Savoy 515 Parking Area and Seller will use commercially reasonable efforts to
cause Savoy to enter into the Savoy 515 Parking Lease with Buyer.

JDS is a corporation duly formed and validly existing under the laws of the
State of Ohio. JDS has full power and authority to enter into the JDS Parking
Lease, to perform the JDS Parking Lease and to consummate the transactions
contemplated in Section 6.3.9 above. The execution, delivery and performance of
the JDS Parking Lease and all documents contemplated therein by JDS have been or
will be duly and validly authorized by all necessary action on the part of JDS
and all required consents and approvals have been or will be duly obtained and
will not result in a breach of any of the terms or provisions of, or constitute
a default under, any indenture, agreement or instrument to which JDS is a party
or otherwise bound. The JDS Parking Lease is or will be a legal, valid and
binding obligation of JDS, enforceable against JDS in accordance with its terms,
subject to the effect of applicable bankruptcy, insolvency, reorganization,
arrangement, moratorium or other similar laws affecting the rights of creditors
generally. JDS is an affiliated entity that is controlled by Seller and owns fee
simple title to the JDS Parking Area and Seller will use commercially reasonable
efforts to cause JDS to enter into the JDS Parking Lease with Buyer. JDS is an
affiliated entity that is controlled by Seller and owns fee simple title to the
JDS Parking Area and Seller will use commercially reasonable efforts to cause
JDS to enter into the JDS Parking Lease with Buyer.



  7.1.2.   No Conflicting Agreements. The execution and delivery by Seller of,
and the performance of and compliance by Seller with, the terms and provisions
of this Agreement, do not (1) conflict with, or result in a breach of, the
terms, conditions or provisions of, or constitute a default under, Seller’s
Articles of Incorporation, By-Laws, or any other agreement or instrument to
which Seller is a party or by which all or any part of the Property is bound,
(2) violate any restriction, requirement, covenant or condition to which all or
any part of the Property is bound, (3) to the knowledge of Seller, constitute a
violation of any applicable code, resolution, law, statute, regulation,
ordinance or rule applicable to Seller or the Property, (4) constitute a
violation of any judgment, decree or order applicable to Seller or specifically
applicable to the Property, or (5) require the consent, waiver or approval of
any third party.



  7.1.3.   Title. Seller has good and marketable title to the Real Property,
subject to the Permitted Exceptions. There are no outstanding rights of first
refusal, rights of reverter or options relating to the Real Property or any
interest therein. To Seller’s knowledge, there are no unrecorded or undisclosed
documents or other matters which affect title to the Real Property. Subject to
the Leases, Seller has enjoyed the continuous and uninterrupted quiet
possession, use and operation of the Real Property, without material complaint
or objection by any person.



  7.1.4.   FIRPTA. Seller is not a “foreign person” within the meaning of
Section 1445(f) of the Internal Revenue Code of 1986, as amended (the “Code”).



  7.1.5.   Employees. There are no on-site employees of Seller at the Real
Property, and following the Close of Escrow, Buyer shall have no obligation to
employ or continue to employ any individual employed by Seller or its affiliates
in connection with the Real Property.



  7.1.6.   Litigation. Except as disclosed to Buyer in writing, there are no
actions, suits or proceedings pending, or to the best of Seller’s knowledge,
threatened against Seller and affecting any portion of the Real Property, at law
or in equity, or before or by any federal, state, municipal, or other
governmental court, department, commission, board, bureau, agency, or
instrumentality, domestic or foreign.



  7.1.7.   Compliance with Laws and Environmental Conditions. Except as
disclosed to Buyer in writing, Seller has not received any written notice from
any governmental or quasi-governmental authority of any violations of any
applicable federal, state or local laws, statutes, rules, regulations,
ordinances, orders or requirements (collectively, “Laws”) noted or issued by any
governmental authority having jurisdiction over or affecting the Property,
including, without limitation, Laws relating to “Hazardous Materials”. For
purposes of this Agreement, “Hazardous Materials” are substances defined as:
“toxic substances,” “toxic materials,” “hazardous waste,” “hazardous
substances,” “pollutants,” or “contaminants” as those terms are defined in the
Resource, Conservation and Recovery Act of 1976, as amended (42 U.S.C. § 6901
et. seq.), the Comprehensive Environmental Response Compensation and Liability
Act of 1980, as amended (42 U.S.C. § 9601 et. seq.), the Hazardous Materials
Transportation Act, as amended (49 U.S.C. § 1801 et. seq.), the Toxic Substances
Control Act of 1976, as amended (15 U.S.C. § 2601 et. seq.), the Clean Air Act,
as amended (42 U.S.C. § 1251 et. seq.) and any other federal, state or local
law, statute, ordinance, rule, regulation, code, order, approval, policy and
authorization relating to health, safety or the environment; asbestos or
asbestos-containing materials; lead or lead-containing materials; oils;
petroleum-derived compounds; pesticides; or polychlorinated biphenyls. No part
of the Property has been previously used by Seller, or to the knowledge of
Seller, by any other person or entity, for the storage, manufacture or disposal
of Hazardous Materials, except as may be disclosed to Buyer in writing. Except
as disclosed in writing to Buyer, to the knowledge of Seller, there are no
underground storage tanks of any nature located on any of the Property. All the
reports in Seller’s possession or control dealing with environmental matters
relating to the Property have been provided to Buyer.



  7.1.8.   Unpaid Claims. There are no unpaid bills, claims, or liens in
connection with any construction or repair of the Real Property except for those
that will be paid in the ordinary course of business prior to Close of Escrow or
which have been bonded over or the payment of which has otherwise been
adequately provided for to the satisfaction of Buyer.



  7.1.9.   Defects. To Seller’s knowledge, there have been no material physical
or mechanical defects in the buildings or any material settlement or earth
movement affecting the Real Property.



  7.1.10.   Zoning. To Seller’s knowledge, the zoning of the Real Property
permits the current building and use of the Real Property, and to Seller’s
knowledge there is no pending, or contemplated, rezoning. To Seller’s knowledge,
the Real Property complies with all applicable subdivision laws and all local
ordinances enacted thereunder and no subdivision or parcel map not already
obtained is required to transfer the Real Property to Buyer in accordance with
the terms of Section 9.1.12 below.



  7.1.11.   Leases. The information in the rent roll delivered to Buyer with
respect to the Real Property for the calendar month immediately preceding the
Effective Date, showing with respect to each Tenant of the Real Property: (1)
the name of the Tenant, (2) the number of rentable square feet in Tenant’s
premises as set forth in Tenant’s Lease, (3) the current monthly base rental
payable by such Tenant, (4) the term of the Lease, (5) any available options for
the Tenant under the Lease; and (6) the amount of any security deposit (the
“Rent Roll”) is true, correct, and complete. Seller has or will deliver to Buyer
true, accurate and complete copies of all of the Leases and there are no leases,
subleases, licenses, occupancies or tenancies in effect pertaining to any
portion of the Real Property, and no persons, tenants or entities occupy space
in the Real Property, except as stated in the Rent Roll. There are no options or
rights to renew, extend or terminate the Leases or expand any Lease premises,
except as shown in the Rent Roll and the Leases. No brokerage commission or
similar fee is due or unpaid by Seller with respect to any Lease, and there are
no written or oral agreements that will obligate Buyer, as Seller’s assignee, to
pay any such commission or fee under any Lease or extension, expansion or
renewal thereof. The Leases and any guaranties thereof are in full force and
effect, and are subject to no defenses, setoffs or counterclaims for the benefit
of the Tenants thereunder. Neither Seller nor, to Seller’s knowledge, any Tenant
is in default under its Lease. Seller is in full compliance with all of the
landlord’s obligations under the Leases, and Seller has no obligation to any
Tenant under the Leases to further improve such Tenant’s premises or to grant or
allow any rent or other concessions. No rent or other payments have been
collected in advance for more than one (1) month and no rents or other deposits
are held by Seller, except the security deposits described on the Rent Roll and
rent for the current month. Each rental concession, rental abatement or other
benefit granted to Tenants under the Leases will have been fully utilized prior
to the Close of Escrow.



  7.1.12.   Condemnation Proceedings. To Seller’s knowledge, there are no
presently pending or contemplated proceedings to condemn the Real Property or
any part of it.



  7.1.13.   Utilities. To Seller’s knowledge, all water, sewer, gas, electric,
telephone and drainage facilities, and all other utilities required by law or by
the normal operation of the Real Property are connected to the Real Property and
are adequate to service the Real Property in its present use and normal usage by
the Tenants and occupants of the Real Property and are in good working order and
repair.



  7.1.14.   Permits. To Seller’s knowledge, Seller has all licenses, permits
(including, without limitation, all building permits and occupancy permits),
easements and rights-of-way which are required in order to continue the present
use of the Real Property and ensure adequate vehicular and pedestrian ingress
and egress to the Real Property.



  7.1.15.   Contracts. Except for the Leases and the Contracts, to Seller’s
knowledge, there are no agreements, written or oral, relating to the management,
leasing, operation, maintenance and/or improvement of the Property or any
portion thereof. Seller has not delivered or received any notice alleging any
default in the performance or observance of any of the covenants, conditions or
obligations to be kept, observed or performed under any of the Contracts. To
Seller’s knowledge, Seller has delivered to Buyer a true, correct and complete
copy of each of the Contracts (including all amendments thereto).



  7.1.16.   Personal Property. Seller has good title to all the Personal
Property and the execution and delivery to Buyer of the Assignment and
Assumption Agreement shall vest good title to all of the Personal Property in
Buyer, free and clear of liens, encumbrances and adverse claims.



  7.1.17.   Operating Statements. The operating statements for the Property
furnished to Buyer in connection with or pursuant to this Agreement (a) are the
only operating statements for the Property for the operating period to which
they relate that have been prepared by or for Seller (b) accurately reflect the
financial condition of the Real Property as of the date thereof and (c) do not
fail to state any material liability, contingent or otherwise, or any other
facts the omission of which would be misleading.



  7.1.18.   Rights. Neither Seller, nor to Seller’s knowledge, any previous
owner of the Real Property have, except by operation of law, sold, transferred,
conveyed, or entered into any agreement regarding “air rights,” “excess floor
area ratio,” or other rights or restrictions relating to the Real Property
except as otherwise expressly set forth in the Title Policy for the Real
Property.



  7.1.19.   Abatement Agreement. The Abatement Agreement is valid and in full
force and effect, and Seller is not in default in any respects under the
Abatement Agreement in accordance with the terms of Section 9.1.12 below and
Seller shall use commercially reasonable efforts to obtain a letter from the
relevant government authority, which certifies the same.



  7.2.   Indemnity; Survival.

The foregoing representations and warranties of Seller are made by Seller as of
the date hereof and again as of Close of Escrow and shall survive the Close of
Escrow for a period of one year and shall not be merged as of the date of the
Close of Escrow hereunder. Seller shall indemnify and defend Buyer against and
hold Buyer harmless from, and shall be responsible for all claims, demands,
liabilities, losses, damages, costs and expenses, including reasonable
attorney’s fees, that may be suffered or incurred by Buyer, including any third
party due diligence expenses incurred by Buyer, if any representation or
warranty made by Seller is untrue or incorrect in any material respect when
made. The terms of Seller’s indemnity set forth above with respect to the
representations and warranties made herein shall survive for a period of one
year after the Close of Escrow.



  7.3.   Covenants of Seller. Seller hereby covenants from and after the
Effective Date through the Close of Escrow as follows:



  7.3.1.   To cause to be in force fire and extended coverage insurance upon the
Real Property, and public liability insurance with respect to damage or injury
to persons or property occurring on the Real Property in at least such amounts,
and with the same deductibles, as are maintained by Seller on the date hereof.



  7.3.2.   To maintain any building constituting an improvement on the Real
Property in the same physical condition as it was at the date of Buyer’s
inspection, reasonable wear and tear excepted, and to perform all normal
maintenance from and after the Effective Date in the same fashion as prior to
the Effective Date.



  7.3.3.   To not enter into any new lease with respect to the Real Property,
without Buyer’s prior written consent. Exercise of a mandatory renewal option
shall not be considered a new lease. To the extent specifically disclosed to and
approved by Buyer in connection with any request for approval, any brokerage
commission and the cost of Tenant improvements or other allowances payable with
respect to a new Lease shall be prorated between Buyer and Seller in accordance
with their respective periods of ownership as it bears to the primary term of
the new Lease. Further, Seller will not modify or cancel any existing Lease
covering space in the Real Property without first obtaining the prior written
consent of Buyer, which shall not be unreasonably withheld. Buyer shall have
five (5) business days following receipt of a request for any consent pursuant
to this Section in which to approve or disapprove of any new Lease or any
modification or cancellation of any existing Lease. Failure to respond in
writing within said time period shall be deemed to be disapproval. Seller’s
execution of a new lease or modification or cancellation of an existing Lease
following Buyer’s reasonable refusal to consent thereto shall constitute a
default hereunder. Buyer shall have sole discretion in all such matters.



  7.3.4.   To not sell, assign, or convey any right, title, or interest
whatsoever in or to the Real Property, or create or permit to attach any lien,
security interest, easement, encumbrance, charge, or condition affecting the
Real Property (other than the Permitted Exceptions).



  7.3.5.   To not, without Buyer’s written approval, (a) amend or waive any
right under any Contract, or (b) enter into any service, operating or
maintenance agreement affecting the Real Property that would survive the Close
of Escrow.



  7.3.6.   To fully and timely comply with all obligations to be performed by it
under the Leases and Contracts, and all Permits, licenses, approvals and laws,
regulations and orders applicable to the Real Property.



  7.3.7.   To provide Buyer with monthly rent rolls containing the same
information in its Rent Roll delivered to Buyer.



  7.3.8.   To provide Buyer with copies of (a) any default letters sent to or
received from Tenants and, (b) any copies of correspondence received from a
Tenant that it is discontinuing operations at the Property or seeking to
re-negotiate its lease and (c) notices of bankruptcy filings received with
respect to any Tenant.



  7.3.9.   To use diligent efforts to obtain subordination, attornment and
non-disturbance agreements and estoppel certificates from all tenants, on the
form provided by the Buyer.



  7.3.10.   To operate the Real Property from and after the date hereof in
substantially the same manner as prior thereto.



  7.3.11.   To deliver to Buyer copies of Tenant insurance certificates, prior
to the Close of Escrow.



  7.3.12.   To terminate all Contracts Buyer elects not to assume; provided
Buyer gives Seller notice by the end of the Title Review Period.



  7.3.13.   To cooperate with Buyer in its efforts to obtain all permits and
approvals necessary for Buyer to install the Parking Lot Improvements on the
Mound Street Parking Lot and operate the same as a parking lot.



  7.3.14.   To use commercially reasonable efforts to obtain the City’s (as
defined below) consent to enter into the Abatement Assignment.



  7.3.15.   To acquire the Mound Street Parking Lot and transfer good,
marketable and insurable title to the Mound Street Parking Lot to Buyer.

8. Buyer Representations and Warranties.

Buyer hereby represents and warrants to Seller as of the date hereof and as of
the Close of Escrow by appropriate certificate that:



  8.1.1.   Organization and Authorization. Buyer is a limited liability company
duly organized and validly existing under the laws of the Commonwealth of
Virginia. Buyer has full power and authority to enter into this Agreement, to
perform this Agreement and to consummate the transactions contemplated hereby.
This Agreement is a legal, valid and binding obligation of Buyer, enforceable
against Buyer in accordance with its terms, subject to the effect of applicable
bankruptcy, insolvency, reorganization, arrangement, moratorium or other similar
laws affecting the rights of creditors generally.



  8.1.2.   No Conflicting Agreements. The execution, delivery and performance of
this Agreement and all documents contemplated hereby by Buyer have been duly and
validly authorized by all necessary action on the part of Buyer and all required
consents and approvals have been duly obtained and will not result in a breach
of any of the terms or provisions of, or constitute a default under, any
indenture, agreement or instrument to which Buyer is a party or otherwise bound.

9. Conditions Precedent to Close of Escrow.



  9.1.   Conditions Precedent.

The obligations of Buyer to purchase the Property pursuant to this Agreement
shall, at the option of Buyer, be subject to the following conditions precedent:



  9.1.1.   All of the representations, warranties and agreements of Seller set
forth in this Agreement shall be true and correct in all material respects as of
the date hereof and as of the Close of Escrow, and Seller shall not have on or
prior to the Close of Escrow, failed to meet, comply with or perform in any
material respect any covenants or agreements on Seller’s part as required by the
terms of this Agreement.



  9.1.2.   There shall be no change in the matters reflected in the Title
Documents, and there shall not exist any encumbrance or title defect affecting
the Real Property not described in the Title Documents except for the Permitted
Exceptions or matters to be satisfied at the Close of Escrow.



  9.1.3.   On the Closing Date, the Title Insurance Company shall be
unconditionally obligated and prepared, subject to the payment of the applicable
title insurance premium and other related charges, to issue to Buyer the Title
Policy.



  9.1.4.   Unless Seller receives notice from Buyer at least thirty (30) days
prior to the Close of Escrow, effective as of the Close of Escrow, any
management agreement affecting the Real Property shall be terminated by Seller
and any and all termination fees incurred as a result thereof shall be the sole
obligation of Seller.



  9.1.5.   No Major Tenant shall be in default under its Lease nor shall any
Major Tenant have given notice that it is discontinuing operations at the Real
Property nor shall a Major Tenant filed bankruptcy or sought any similar debtor
protective measure or be the subject of an involuntary bankruptcy.



  9.1.6.   Seller shall obtain and deliver to Buyer, no later than ten (10) days
prior to Close of Escrow, estoppel certificates and subordination,
nondisturbance and attornment agreements (“SNDAs”) dated no earlier than ten
(10) days prior to the Close of Escrow from all tenants occupying 5,000 square
feet or more (each, a “Major Tenant”) and (b) SNDAs and estoppel certificates
from other tenants sufficient so that the Seller has delivered estoppel
certificates and SNDAs from tenants representing in the aggregate, at least
ninety percent (90%) of the occupied square footage of the Real Property, in all
cases on forms provided by (or otherwise approved by) Buyer. The matters
certified in the estoppel certificates and any modifications to the SNDA forms
shall be subject to Buyer’s reasonable approval. Buyer shall notify Seller
within three (3) days before the Close of Escrow of Buyer’s approval or
disapproval and the basis of such disapproval, if disapproved. If Buyer
disapproves of estoppel certificates or SNDAs such that Seller is unable to
deliver satisfactory estoppel certificates or SNDAs from tenants representing in
the aggregate, at least ninety percent (90%) of the occupied square footage of
the Real Property, and Seller continues to be unable to deliver, in Buyer’s good
faith business judgment, a reasonably acceptable estoppel certificate or SNDA
(as the case may be) prior to the Close of Escrow, the Buyer shall have the
right to terminate this Agreement and to obtain a refund of the Deposit without
any further action required by any party, and neither party shall have any
further obligation to the other. Notwithstanding anything to the contrary
contained in this Section 9.1.6, if an estoppel certificate (i) contains a
material discrepancy (as determined by Buyer in Buyer’s good faith business
judgment) from the Rent Roll or the applicable tenant lease, (ii) discloses an
alleged material breach (as determined by Buyer in Buyer’s good faith business
judgment) by Seller as landlord under such tenant’s lease, or (iii) discloses an
condition that materially and adversely (as determined by Buyer in Buyer’s good
faith business judgment) affects the Property, then Buyer may disapprove such
estoppel certificate and terminate this Agreement without default by either
party, by giving written notice of its disapproval within three (3) business
days after receipt of the estoppel certificate. If Buyer does not give written
notice of its disapproval of the tenant estoppel within such three (3) business
day period, then Buyer shall be deemed to have approved such estoppel
certificate.



  9.1.7.   If any Tenant security deposit is in a form other than cash, the
instrument constituting the security deposit must be reissued in Buyer’s name as
of the Close of Escrow or else a cash escrow equal to the amount of the security
deposit will be established at the Close of Escrow until the instrument is
reissued in Buyer’s name. Prior to such time of reissue, Buyer shall be entitled
to draw from such cash escrow in the event the terms of the relevant lease
entitle the Buyer, as landlord, to draw on the non-cash deposit. The provisions
of this section shall survive the Close of Escrow.



  9.1.8.   There shall be no material and adverse change, in Buyer’s good faith
business judgment, in the zoning classification or the zoning ordinances or
regulations affecting the Property from that existing as of the Effective Date.



  9.1.9.   On the Closing Date, no action or proceeding shall have been
instituted or be threatened before any court or governmental authority (A) that
relates to the Property and that materially and adversely affects, in Buyer’s
good faith business judgment, the Property after the Close of Escrow or (B) that
seeks to restrain or prohibit, or to obtain substantial damages in respect of,
or which is related to or arises out of, this Agreement or the consummation of
the transactions contemplated herein, unless Seller has demonstrated, to Buyer’s
reasonable satisfaction, that any costs and liabilities to be incurred in
connection with such matters are fully covered by Seller’s insurance.



  9.1.10.   As of the Closing Date, Seller shall not have commenced (within the
meaning of any Bankruptcy Law) a voluntary case, nor shall there have been
commenced against Seller an involuntary case, nor shall Seller have consented to
the appointment of a Custodian of it or for all or any substantial part of its
property, nor shall a court of competent jurisdiction have entered an order or
decree under any Bankruptcy Law that is for relief against Seller in an
involuntary case or appoints a Custodian of Seller for all or any substantial
part of its property. The term “Bankruptcy Law” means Title 11, U.S. Code, or
any similar state law for the relief of debtors. The term “Custodian” means any
receiver, trustee, assignee, liquidator or similar official under any Bankruptcy
Law.



  9.1.11.   Seller shall have completed the site plan (the “Site Plan”) for the
development of the Mound Street Parking Lot as an improved parking lot
containing no less than eighty-seven (87) automobile parking spaces and other
improvements reasonably requested by Buyer, subject to Buyer’s input and final
approval (the “Parking Lot Improvements”); provided, however, that the total
number of parking spaces may be reduced as a result of the final approved Site
Plan by no more than seven (7) parking spaces but only if an equal amount of
automobile parking spaces are added to the total number of automobile parking
spaces leased under the JDS Parking Lease free of charge for the duration of the
JDS Parking Lease term. Seller shall also have obtained all approvals necessary
for Seller to install the Parking Lot Improvements on the Mound Street Parking
Lot and obtained evidence that is satisfactory to Buyer, which confirms that
Seller has the right to install, use and operate the Parking Lot Improvements on
the Mound Street Parking Lot without being subject to overly burdensome
conditions, as determined by Buyer, in Buyer’s good faith business judgment (the
“Development Rights”), which together with the Site Plan shall have been
assigned to Buyer. Furthermore, Buyer and Seller hereby acknowledge and agree
that Buyer is solely responsible, at Buyer’s sole cost and expense, for
obtaining construction bids, permits and constructing the Parking Lot
Improvements on the Mound Street Parking Lot and will use commercially
reasonable efforts to complete the Parking Lot Improvements within 120 days from
the Close of Escrow, subject to extension as a result of a Force Majeure Event
in accordance with Section 6.3.6.



  9.1.12.   Buyer shall have obtained evidence that is satisfactory to Buyer,
which confirms that (a) Buyer will receive the benefits of that certain
Community Reinvestment Area Agreement dated September 27, 2000 by and between
the City of Columbus, Ohio (the “City”) and Schmidt Development, as amended by
that certain First Amendment to City of Columbus Community Reinvestment Area
Agreement dated June 7, 2007 (collectively, the “Abatement Agreement”) in the
form of an assignment and assumption agreement (or other form suitable to Buyer)
evidencing the assignment or transfer of the Abatement Agreement to Buyer or its
assignee hereunder, together with the consent of the City (the “Abatement
Assignment”), (b) the Abatement Agreement is valid and in full force and effect,
and (c) Seller is not in default in any respects under the Abatement Agreement.



  9.1.13.   Buyer shall have received a fully executed Cell Tower Agreement
pursuant to Section 6.4.1(p).



  9.1.14.   Buyer shall have received a fully executed JDS Parking Lease
pursuant to Section 6.3.9.



  9.2.   Effect of Failure.

If Buyer notifies Seller of a failure to satisfy the conditions precedent set
forth in this Section 9, Seller may, within five (5) days after receipt of
Buyer’s notice, agree to satisfy the condition by written notice to Buyer, and
Buyer shall thereupon be obligated to close the transaction provided (a) Seller
so satisfies such condition prior to the Close of Escrow and (b) no such right
to cure shall extend the Close of Escrow. If Seller fails to agree to cure or
fails to cure such condition by the Close of Escrow, this Agreement shall be
automatically terminated, the Deposit shall be returned to Buyer without any
further action required from either party and neither party shall have any
continuing obligations hereunder; provided, however, if such failure constitutes
a breach or default of its covenants, representations or warranties Seller shall
remain liable for such breach or default as otherwise set forth in this
Agreement.

10. Damage or Destruction Prior to Close of Escrow.

In the event that the Real Property should be damaged by any casualty prior to
Close of Escrow, then Seller shall promptly provide Buyer with written notice of
such casualty. If the cost of repairing such damage, as estimated by an
architect or contractor retained pursuant to the mutual agreement of the parties
(the “Cost of Repairs”), is (a) less than One Hundred Thousand and No/100
Dollars ($100,000.00), the Close of Escrow shall proceed as scheduled and any
insurance proceeds, plus the cash amount of any associated deductible, shall be
paid over to Buyer; or (b) greater than One Hundred Thousand and No/100 Dollars
($100,000.00), then Buyer may in its discretion either (i) elect to terminate
this Agreement, in which case the Deposit shall be returned to Buyer without any
further action required from either party and neither party shall have any
further obligation to the other or (ii) proceed to Close of Escrow in which
event any insurance proceeds, plus the cash amount of any associated deductible,
shall be paid over to Buyer. In the event that the casualty is uninsured, the
Buyer may terminate this Agreement unless the Buyer receives a credit against
the Purchase Price equal to the Cost of Repairs. The foregoing notwithstanding,
in the event any casualty results in the cancellation of, or rental abatement
under, any Lease, Buyer shall have the option to terminate this Agreement
without regard to the Cost of Repairs. Any notice required to terminate this
Agreement pursuant to this Section shall be delivered no later than thirty
(30) days following Buyer’s receipt of Seller’s notice of such casualty.

11. Eminent Domain.

If, before the Close of Escrow, proceedings are commenced for the taking by
exercise of the power of eminent domain of all or a material part of the Real
Property which, as reasonably determined by Buyer, would render the Real
Property unacceptable to Buyer or unsuitable for Buyer’s intended use, Buyer
shall have the right, by giving written notice to Seller within thirty (30) days
after Seller gives notice of the commencement of such proceedings to Buyer, to
terminate this Agreement, in which event this Agreement shall automatically
terminate, the Deposit shall be returned to Buyer without any further action
required from either party and neither party shall have any continuing
obligations hereunder. If, before the Close of Escrow, proceedings are commenced
for the taking by exercise of the power of eminent domain of less than a
material part of the Real Property, or if Buyer has the right to terminate this
Agreement pursuant to the preceding sentence but Buyer does not exercise such
right, then this Agreement shall remain in full force and effect and, on the
Close of Escrow, the condemnation award (or, if not theretofore received, the
right to receive such portion of the award) payable on account of the taking
shall be assigned, or paid to, Buyer. Seller shall give written notice to Buyer
within three (3) business days after Seller’s receiving notice of the
commencement of any proceedings for the taking by exercise of the power of
eminent domain of all or any part of the Real Property. The foregoing
notwithstanding, in the event the taking results in the cancellation of, or rent
abatement under, any Lease, Buyer shall have the option to terminate this
Agreement.

12. Notices.

All notices, demands, or other communications of any type given by any party
hereunder, whether required by this Agreement or in any way related to the
transaction contracted for herein, shall be void and of no effect unless given
in accordance with the provisions of this Section. All notices shall be in
writing and delivered to the person to whom the notice is directed, either
(a) in person, (b) by United States Mail, as a registered or certified item,
return receipt requested, (c) by facsimile transmission (with confirmation by a
nationally recognized overnight delivery service), or (d) by a nationally
recognized overnight delivery service. Notices transmitted to the then
designated facsimile number of the party intended shall be deemed received upon
electronic verification of receipt by the sending machine, notices sent by a
nationally recognized overnight delivery service shall be deemed received on the
next business day and notices delivered by certified or registered mail shall be
deemed delivered on the earlier of receipt, refusal or three (3) postal delivery
days following posting. Notices shall be given to the following addresses:

Seller: 4MX Partners, LLC

460 E. Main Street
Columbus, OH 43215
Attn: Brian Wilmers
(614) 224-7237
(614) 224-0413 Fax

515 Partners, LLC
460 E. Main Street
Columbus, OH 43215
Attn: Brian Wilmers
(614) 224-7237
(614) 224-0413 Fax

With Required Copy to: Shayne Nichols LLC

Two Miranova Place, Suite 220
Columbus, OH 43215
Attn: Stanley H. Shane, Esq.
Philip R. Nichols, Esq.
(614) 221-2220
(614) 221-9050 Fax

Buyer: Triple Net Properties, L.L.C.

1551 N. Tustin Avenue, Suite 200
Santa Ana, CA 92705
Attn: Danny Prosky, Vice President – Acquisitions
and Mathieu Streiff, Esq.
(714) 667-8252
(714) 667-6816 Fax

With Required Copy to: Cox, Castle & Nicholson LLP

2049 Century Park East, Suite 2800
Los Angeles, CA 90067
Attn: David P. Lari, Esq.
(310) 284-2240
(310) 277-7889 Fax

13. Remedies.



  13.1.   Defaults by Seller. If there is any default by Seller under this
Agreement, following notice to Seller and seven (7) days thereafter during which
period Seller may cure the default, Buyer may at its option, either (a) declare
this Agreement terminated in which case the Deposit shall be returned to Buyer
without any further action required from either party, and bring an action for
any damages incurred by Buyer or (b) treat the Agreement as being in full force
and effect and bring an action against Seller for specific performance. The
foregoing notwithstanding, no right to cure shall extend the Close of Escrow.



  13.2.   Defaults by Buyer. If there is any default by Buyer under this
Agreement, following notice to Buyer and seven (7) days thereafter, during which
period Buyer may cure the default, Seller may, as its sole remedy, declare this
Agreement terminated, in which case the Deposit then being held by the Escrow
Agent shall be paid to Seller as liquidated damages and each party shall
thereupon be relieved of all further obligations and liabilities, except any
which survive termination. The foregoing notwithstanding, no right to cure shall
extend the Close of Escrow.

In the event this Agreement is terminated due to the default of Buyer hereunder,
Buyer shall, in addition, deliver to Seller, at no cost to Seller, the items
provided to Buyer in connection with its investigation of the transaction
contemplated herein.

14. Assignment.

Buyer may assign any or all of its rights and obligations under this Agreement
to any one or more persons or entities upon notice to Seller provided that Buyer
and the assignee execute an assignment and assumption agreement pursuant to
which the assignee expressly assumes all of Buyer’s obligations under this
Agreement and provided, further, that Buyer is not released from its obligations
hereunder until the Close of Escrow. Additionally, Buyer shall have the right to
cause Seller to grant title to the Property to up to thirty-five
(35) tenants-in-common (the “Nominees”) in lieu of granting title to the
Property to Buyer, provided that (i) Buyer notifies Seller, in writing, at least
five (5) business days prior to the Closing Date that Buyer wishes to cause
Seller to grant title to the Property to the Nominees, along with the names of
the Nominees and any other information reasonably required by Seller to prepare
and complete the Deed, Assignment Agreement and any other closing documents to
reflect the vesting of title to the Property in the Nominees, (ii) there is no
additional cost, liability or expense incurred by Seller in connection
therewith, (iii) the Closing Date is not delayed in connection therewith, and
(iv) Buyer agrees to and hereby does indemnify and hold Seller harmless from and
against any and all liability, damage, and cost, including reasonably attorneys’
fees, incurred by Seller by virtue of Seller’s granting of title to the Property
to the Nominees.

15. Interpretation and Applicable Law.

This Agreement shall be construed and interpreted in accordance with the laws of
the State where the Real Property is located. Where required for proper
interpretation, words in the singular shall include the plural; the masculine
gender shall include the neuter and the feminine, and vice versa. The terms
“successors and assigns” shall include the heirs, administrators, executors,
successors, and assigns, as applicable, of any party hereto.

16. Amendment.

This Agreement may not be modified or amended, except by an agreement in writing
signed by the parties. The parties may waive any of the conditions contained
herein or any of the obligations of the other party hereunder, but any such
waiver shall be effective only if in writing and signed by the party waiving
such conditions and obligations.

17. Attorneys’ Fees.

In the event it becomes necessary for either party to file a suit to enforce
this Agreement or any provisions contained herein, the prevailing party shall be
entitled to recover, in addition to all other remedies or damages, reasonable
attorneys’ fees and costs of court incurred in such suit.

18. Entire Agreement; Survival.

This Agreement (and the items to be furnished in accordance herewith)
constitutes the entire agreement between the parties pertaining to the subject
matter hereof and supersedes all prior and contemporaneous agreements and
understandings of the parties in connection therewith. No representation,
warranty, covenant, agreement, or condition not expressed in this Agreement
shall be binding upon the parties hereto nor shall affect or be effective to
interpret, change, or restrict the provisions of this Agreement. The obligations
of the parties hereunder and all other provisions of this Agreement shall
survive the Close of Escrow or earlier termination of this Agreement, except as
expressly limited herein.

19. Counterparts.

This Agreement may be executed in any number of counterparts, all of which when
taken together shall constitute the entire agreement of the parties.

20. Time is of the Essence; Calculation of Time Periods.

Time is of the essence in this Agreement as to each provision in which time is
an element of performance. Unless otherwise specified, in computing any period
of time described herein, the day of the act or event after which the designated
period of time begins to run is not to be included and the last day of the
period so computed is to be included, except that if such last day falls upon a
Saturday, Sunday, or legal holiday under the Federal law or laws of the States
of Ohio or California, then such period shall run until the end of the next day
that is neither a Saturday, Sunday, or legal holiday under Federal law or the
laws of the States of Ohio and California. The last day of any period of time
described herein shall be deemed to end at 11:59 p.m. Los Angeles, California
time.

21. Real Estate Commission.

Seller and Buyer each represent and warrant to the other that neither Seller nor
Buyer has contacted or entered into any agreement with any real estate broker,
agent, finder or any other party in connection with this transaction other than
Cityspace Realty, LLC, an affiliate of J. Daniel Schmidt, and that neither party
has taken any action which would result in any real estate broker’s, finder’s or
other fees or commissions being due and payable to any party other than
Cityspace Realty, LLC with respect to the transaction contemplated hereby. Such
commission shall be payable upon the Close of Escrow from the proceeds of the
Purchase Price deposited by Buyer. Each party hereby indemnifies and agrees to
hold the other party harmless from any loss, liability, damage, cost, or expense
(including reasonable attorneys’ fees) resulting to the other party by reason of
a breach of the representation and warranty made by such party in this Section.

22. Severability.

If any provision of this Agreement, or the application thereof to any person,
place, or circumstance, shall be held by a court of competent jurisdiction to be
invalid, unenforceable or void, the remainder of this Agreement and such
provisions as applied to other persons, places and circumstances shall remain in
full force and effect.

23. Further Assurances.

Each party will, whenever and as often as it shall be requested to do so by the
other party, execute, acknowledge and deliver, or cause to be executed,
acknowledged and delivered any and all such further conveyances, assignments,
approvals, consents and any and all other documents and do any and all other
acts as may be necessary to carry out the intent and purpose of this Agreement.

24. Exclusivity.

Until the Close of Escrow or the date that this Agreement is terminated, Seller
shall not enter into any contract, or enter into or continue any negotiations,
to sell the Property to any person or entity other than Buyer.

25. Cooperation with S-X 3-14 Audit.

Seller acknowledges that Buyer shall have the right to assign all of its rights,
title and interest in and to this Agreement and that the assignee may be a
publicly registered company (“Registered Company”) promoted by the Buyer.  The
Seller acknowledges that it has been advised that if the Buyer is a Registered
Company, the assignee is required to make certain filings with the Securities
and Exchange Commission (the “SEC Filings”) that related to the most recent
pre-acquisition fiscal year and the current fiscal year through the date of
acquisition (the “Audited Year”) for the Property.  To assist the assignee in
preparing the SEC Filings, the Seller agrees to provide the assignee with the
following:



  (a)   Access to bank statements for the Audited year;



  (b)   Rent Roll as of the end of the Audited Year;



  (c)   Operating Statements for the Audited Year;



  (d)   Access to the general ledger for the Audited Year;



  (e)   Cash receipts schedule for each month in the Audited Year;



  (f)   Access to invoice for expenses and capital improvements in the Audited
Year;



  (g)   Accounts payable ledger and accrued expense reconciliations;



  (h)   Check register for the 3-months following the Audited Year;



  (i)   Leases and 5-year lease schedules;



  (j)   Copies of all insurance documentation for the Audited Year;



  (k)   Copies of accounts receivable aging as of the end of the Audited Year
and an explanation for all accounts over 30 days past due as of the end of the
Audited Year; and



  (l)   An original audit representation letter in the form attached hereto as
Exhibit F executed by Seller.

The provisions of this Section 25 shall survive the Close of Escrow.



26.   Exhibits. The following exhibits are attached hereto and incorporated
herein by this reference:

Exhibit A-1. Legal Description of 4 Market Exchange (500 East Main Street)

Exhibit A-2. Legal Description of 1 Market Exchange (515 East Main Street)

Exhibit A-3. Legal Description of Mound Street Parking Lot

Exhibit B. Schedule of Leases, Security Deposits and Letters of Credit

Exhibit C. Schedule of Contracts

Exhibit D-1. Assignment and Assumption Agreement (4 Market Exchange and Mound
Street Parking Lot)

Exhibit D-2. Assignment and Assumption Agreement (1 Market)

Exhibit E. Deed

Exhibit F. Representation Letter

Exhibit G. Allocation of Purchase Price

Exhibit H. Graphical Description of All Parking Areas

1

[Signatures on next page]
SIGNATURE PAGE FOR AGREEMENT FOR PURCHASE
AND SALE OF REAL PROPERTY AND ESCROW INSTRUCTIONS

SELLER:

4MX PARTNERS, LLC
an Ohio limited liability company

By: /s/ J Daniel Schmidt
Name: J Daniel Schmidt
Title: Manager


515 PARTNERS, LLC


an Ohio limited liability company

By: /s/ J Daniel Schmidt
Name: J. Daniel Schmidt
Title: Member


BUYER:

TRIPLE NET PROPERTIES, LLC,


a Virginia limited liability company

By: /s/ Jeff Hanson
Name: Jeff Hanson
Title: Chief Investment Officer


ESCROW HOLDER:

The undersigned Escrow Holder accepts the foregoing Agreement for Purchase and
Sale of Real Property and Escrow Instructions only as to its obligations with
respect to acting as Escrow Holder and agrees to act as Escrow Agent under this
Agreement in strict accordance with its terms.

FIRST AMERICAN TITLE INSURANCE COMPANY

By: /s/ Tamara Turner
Name: Tamara Turner
Title: Escrow Agent


2